DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2019, 08/05/2019 and 08/09/2019 have been considered by the examiner.
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "capable of".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 2002/0018182).
Regarding claim 1, Aoki discloses, an image display apparatus (Fig. 4), comprising: 
an emitter (51) that emits an image light beam (Para. 0048); 
an image-forming element (6, 51a) that forms an image of the entering image light beam as a mid-air image (Para. 0081); 
a first reflector element (55) that includes a first surface and a second surface and that causes at least part of the image light beam, which is emitted from the emitter and enters the first surface, to pass therethrough and reflects at least part of the image light beam, which enters the second surface, to the image-forming element (Para. 0091-0093); and 
a second reflector element (53, 53d, 53e) that reflects at least part of the image light beam, which enters the first surface and passes through the first reflector element, to the second surface of the first reflector element (Para. 0091-0096).
Regarding claim 2, Aoki discloses, the second reflector element reflects at least part of the image light beam, which enters the first surface of the first reflector element, passes through the first reflector element, and is emitted in a predetermined direction, in the predetermined direction (Para. 0091-0096).
claim 3, Aoki discloses, the emitter emits the image light beam to the first surface of the first reflector element in the predetermined direction (Para. 0091-0093).
Regarding claim 4, Aoki discloses, the emitter, the first reflector element, and the second reflector element are arranged in the stated order in the predetermined direction (see Fig. 4).
Regarding claim 5, Aoki discloses, the image-forming element includes an incident surface, which the image light beam enters (51a), and the predetermined direction is a direction parallel to the incident surface (see Fig. 4).
Regarding claim 6, Aoki discloses, one or more other emitters (73) that each emit another image light beam (Para 0087 and 0089-0090).
Regarding claim 7, Aoki discloses, the one or more other emitters (73) include the other emitter that is arranged on a side opposite to the first reflector element of the second reflector element and emits the other image light beam to the second reflector element in the predetermined direction (Para. 0090), and the second reflector element causes at least part of the other image light beam emitted by the other emitter to pass therethrough and emits the at least part of the other image light beam to the second surface of the first reflector element (Para. 0087 and 0089-0090).
Regarding claim 8, Aoki discloses, the one or more other emitters (73) include the other emitter that is arranged between the first reflector element and the second reflector element (see Fig. 4), emits the other image light beam to the second reflector element in the predetermined direction, and causes the image light beam passing through the first reflector element and the other image light beam reflected by the second reflector element to pass therethrough (Para. 0087 and 0090-0096).
claim 9, Aoki discloses, the one or more other emitters (73) include the other emitter that is arranged on a side opposite to the image-forming element with respect to the first reflector element (see Fig. 4) and emits the other image light beam to the first surface of the first reflector element in an emission direction of the image light beam reflected by the second surface of the first reflector element (Para. 0087 and 0089-0090).
Regarding claim 10, Aoki discloses, a changer (57) that changes an image-forming position of the mid-air image which is formed by the image-forming element (Para. 0017-0019).
Regarding claim 11, Aoki discloses, the image-forming element forms the mid-air image at a position depending on an incident position of the image light beam which enters the image-forming element and an optical path length of the image light beam from the emitter to the image-forming element (Para. 0081 and 0091-0093), and the changer is capable of changing at least one of the incident position of the image light beam or the optical path length of the image light beam (Para. 0017-0019).
Regarding claim 12, Aoki discloses, the changer (57) is capable of changing a position of at least one of the emitter, the first reflector element, or the second reflector element (Para. 0050, 0053 and 0091).
Regarding claim 13, Aoki discloses, the emitter, the first reflector element, and the second reflector element are arranged in the stated order in the predetermined direction (see Fig. 4), and the changer (57) moves at least one of the emitter, the first reflector element, or the second reflector element in the predetermined direction (Para. 0050, 0053 and 0081). 
Regarding claim 14, Aoki discloses, the changer (57) is capable of changing at least one of an emission direction of the image light beam of the emitter, an angle of reflection of the 
Regarding claim 15, Aoki discloses, another reflector (Para. 0087 and see 71) element that is arranged between the first reflector element and the second reflector element, reflects part of the image light beam, which passes through the first reflector element, to the image-forming element (Para. 0087, 0090 and 0100), and causes other part of light the image light beam, which passes through the first reflector element, to pass therethrough (Para. 0087, 0090 and 0100).
Regarding claim 16, Aoki discloses, a plurality of image display units (55, 73), each of which is a unit including the emitter and the first reflector element and the second reflector element for guiding the image light beam emitted by the emitter to the image-forming element (Fig. 4 and associated text), the plurality of image display units being arranged using a position of the image-forming element as a reference (Fig. 4 and associated text).
Regarding claim 17, Aoki discloses, the plurality of image display units (55, 73) each include the image-forming element for forming an image of the image light beam emitted by the emitter as the mid-air image (see Fig. 4), and the plurality of image display units are arranged in such a manner that the mid-air images respectively formed by the plurality of image display units are superimposed on each other at a predetermined angle, using a predetermined reference point as a center (Para. 0081 and 0091-0096).
Regarding claim 19, Aoki discloses, the changer (57) includes an external optical unit which is arranged on an optical path of the image light beam which is emitted from the image-forming element (Para. 0081 and 0091-0093).
claim 20, Aoki discloses, the changer (57) includes an internal optical unit which is arranged on an optical path of the image light beam from the emitter to the image-forming element (Para. 0081 and 0091-0093).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2002/0018182) as applied to claim 1 above, in view of Houzyou et al. (US 2018/0164596).
Aoki remains as applied to claim 1 above.
Aoki does not disclose a sensor unit that detects a touch operation on the mid-air image.
Houzyou teaches, from the same field of endeavor that in an image display apparatus that it would have been desirable to include a sensor unit that detects a touch operation on the mid-air image (Para. 0167).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        07/03/2021